t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s department of the treasury i n t e r n al r e v e n u e s e rv i c e wa s h i n g t o n d c date person to contact and id number -------------------------------------- contact telephone number ---------------------- d i v i s i o n number release date the honorable jim cooper house of representatives washington d c attention ---------------------- uniform issue list dear mr cooper i am responding to your inquiry dated date on behalf of your constituents and the tax-exempt organizations they represent you asked questions about the policy of u s citizenship and immigration services that requires religious organizations to provide a determination_letter from us with an application_for an r-1 temporary religious worker visa that the organization is tax-exempt under sec_501 of the internal_revenue_code irc even if that religious_organization is otherwise not required to have a determination_letter specifically you requested information on the application requirements for places of worship i apologize for the delay in responding to your inquiry by law churches their integrated_auxiliaries and conventions or associations of churches are not required to apply with us to operate as tax-exempt organizations the law also excludes churches from the requirement to file federal annual returns churches are excluded from federal unemployment tax futa liability but generally are liable for federal_insurance_contributions_act fica_taxes state and local governments have various exemptions for churches although there is no requirement to do so many churches seek recognition of tax- exempt status from us because such recognition assures church leaders members and contributors that we recognize the church as exempt and it qualifies for related tax benefits for example contributors to a church we recognize as tax exempt would know that their contributions generally are tax-deductible to get such recognition the church must file a form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code and pay the user_fee when we do formally recognize a church’s exempt status we provide a determination_letter to that organization your constituents can find more information about religious organizations and federal tax exemption on our website www irs gov charities- -non-profits and clicking on churches religious organizations in the left column additionally your constituents can find information regarding applying for a determination_letter of tax-exempt status on our website www irs gov charities- -non-profits and clicking in how to apply to be tax-exempt this letter is for informational purposes only and provides general statements of well- defined law it is not a ruling and taxpayers cannot rely on it as such rev_proc 2013_1_irb_1 revproc_2013_4 i r b we will make this letter available for public inspection after deleting names addresses and other identifying information as appropriate under the freedom_of_information_act announcement i r b i have enclosed a copy of this letter with the proposed deletions i hope this information is helpful if you have any questions please contact me at ------ ----------------------or --------------------- identification_number ------------------ at ---------------------- sincerely kenneth c corbin acting director exempt_organizations enclosure
